Citation Nr: 0701219	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Whether new and material evidence has bee received to 
reopen a claim for service connection for irritable bowel 
syndrome (claimed as chronic diarrhea due to an undiagnosed 
illness).

3.  Whether new and material evidence has bee received to 
reopen a claim for service connection for obstructive sleep 
apnea (claimed as fatigue due to an undiagnosed illness).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran (appellant) served on active duty from July 1977 
to August 1993, including Southwest Asia Gulf War service 
from October 1990 to July 1991.
He has appealed decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) at Cheyenne, Wyoming.  The 
veteran presented testimony in September 2005 before the 
undersigned at the RO (i.e., travel Board hearing).  A 
transcript of the hearing is included in the claim folder.  

On the same date as the hearing before the Board, the veteran 
also submitted a statement to the RO asking that medical 
treatment records for a service-connected back disability be 
requested from the VA medical center at Hot Springs, South 
Dakota.  In an accompanying Form 9, the veteran also 
referred, in part, to degenerative arthritis of the spine and 
symptoms in his legs.  The veteran is service-connected for 
spondylolisthesis of the lumbosacral spine (claimed as 
herniated disc), rated at 20 percent.  A statement of the 
case had been issued in July 2005 as to the evaluation of the 
disability.  The veteran did not present testimony concerning 
any back disability or refer to the evaluation of his 
service-connected back disability in the Form 9, and no 
issued concerning the back has been certified to the Board.  
The service-connected back disability does not appear to 
include arthritis as currently rated.  The veteran's 
intentions as to the September 2005 statements concerning a 
back disability are somewhat unclear.  The matter is referred 
to the RO for appropriate action, including any necessary 
clarification from the veteran and his representative.  





FINDINGS OF FACT

1.  Arthritis of the knees is first shown a number of years 
after service and has not been medically linked to service.   

2.  In an unappealed rating decision in March 1998, the RO 
denied service connection for irritable bowel syndrome and 
obstructive sleep apnea (claimed, respectively, as chronic 
diarrhea and fatigue due to an undiagnosed illness), as well 
as for hypertension.  

3.  Evidence received since the March 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for irritable 
bowel syndrome, obstructive sleep apnea or hypertension.


CONCLUSIONS OF LAW

1.  Arthritis of the knees was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The March 1998 rating decision denying service connection 
for irritable bowel syndrome, obstructive sleep apnea and 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a); 20.302, 20.1103 (2006).

3.  The evidence received since the March 1998 RO decision is 
not new and material and the claims for service connection 
for irritable bowel syndrome, obstructive sleep apnea and 
hypertension are not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 U.S.C.A. § 3.156(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the veteran contends that he developed arthritis 
of the knees from extensive running and other physical 
activities during his military career.  He also contends that 
elevated blood pressure readings in service led to 
hypertension and that he is disabled from chronic diarrhea 
and fatigue due to his Gulf War service.  Before reaching the 
merits of the claim, the Board must ensure that VA has 
satisfied the procedural requirements for the claim.  

VA has a duty to notify a claimant of evidence needed to 
substantiate a claim, and a duty to assist a claimant in 
obtaining necessary evidence under the Veteran Clams 
Assistance Act of 2000 or VCAA.  38 U.S.C.A. §§ 5103, 5103A.  
Under the duty to notify, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to obtain; 
and (3) that the claimant is expected to provide.  In 
addition, VA must (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  VA also is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, and provide 
an examination and opinion when needed to make a decision on 
the claim.  38 U.S.C.A. § 5103A.  In the case of previously 
denied claims, such assistance is not required unless new and 
material evidence is received and the claim is reopened.  

Following his January 2004 claim for service connection for 
the disabilities at issue (the disabilities of the knees were 
claimed as stress fractures, and other disabilities in 
addition to hypertension were claimed as Gulf War Syndrome), 
the RO In February 2004 provided the veteran with a letter 
and attachments explaining VCAA notice requirements (1)-(3).  
The letter included an enclosure explaining what the evidence 
must show and a detailed guide concerning undiagnosed Gulf 
War illnesses.  

As to notice element (4), the veteran was informed in the 
enclosure that he should let the RO know if there was "any 
other evidence or information" that he thought would support 
the claim.  He stated in March 2004 that he had no other 
statements regarding the claimed disabilities.  He said that 
all his medical records were at the Hot Springs VA medical 
center and Ellsworth Air Force Base.  The RO told the veteran 
that records from the Hot Springs VA facility had been 
received and Ellsworth Air Force Base records had been 
requested by the RO.  

The Board concludes that the veteran has not been prejudiced 
because he was not told specifically to submit any evidence 
in his possession that pertained to his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the RO, 
the Board must consider whether the veteran has been 
prejudiced thereby).  He was provided with sufficient 
information to realize that he should submit any relevant 
evidence.  

The notice requirements under VCAA apply to all the various 
elements of a service connection claim, those being (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of a 
compensation award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Elements (1), (2) (except for presumptive purposed 
based on undiagnosed illness), (4) and (5) are not at issue 
in this case.  In regard to element (4), the RO informed the 
veteran in the February 2004 attachment addressing what the 
evidence must show that he needed evidence of a relationship 
between a current disability and an injury, disease or event 
in service.  The information included reference to the 
presumptions of such a relationship for veteran's who served 
in Southwest Asia during the Gulf War.  

In the case of the claim for hypertension, the RO informed 
the veteran in the February 2004 letter that he needed new 
and material evidence to reopen his claim since the claim had 
been denied in March 1998.  In a March 1998 letter informing 
the veteran of the decisions made by the RO, the veteran was 
provided with a copy of the rating decision addressing not 
only the hypertension claim, but the claims for irritable 
bowel syndrome and obstructive sleep apnea (claimed as 
chronic diarrhea and fatigue, respectively, due to 
undiagnosed Gulf War illness).  The rating decision explained 
that chronic diarrhea and fatigue were not shown during 
service and had been medically related after service to 
diagnosed disabilities.  He was also told that hypertension 
was not shown until several years after service, and was 
invited to send evidence that the disease was present within 
the first year after service for presumptive service 
connection.  

In short, between the information the veteran was provided in 
1998 and the additional pre-decisional information in 
February 2002, whether in the context of new and material 
evidence or those underlying elements generally necessary to 
establish service connection, the Board finds from the record 
that the veteran had the necessary information to support his 
claims for service connection, including the lower 
preliminary evidence threshold to reopen the previously 
denied claims.  Neither the veteran nor his representative 
has contended otherwise.  In other words, the Board finds no 
prejudice to the veteran in this case to the extent that 
notice might not have been closely tailored to missing 
elements from a prior decision in the claims to reopen.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (VA must notify the 
claimant of the evidence and information necessary to reopen 
the claim and the evidence and information needed to 
establish entitlement to the underlying claim).  

As to assistance with the claim, the RO obtained the medical 
records mentioned by the veteran from Ellsworth Air Force 
Base in addition to VA outpatient treatment reports.  The 
service medical records had been secured by VA in 1997 in 
connection with the veteran's prior compensation claim.  
Although compensation for several of the claims had 
previously been denied, the RO also afforded the veteran a 
current VA examination for compensation purposes.  
Accordingly, VA has satisfied the duty to assist the veteran 
and the Board may turn to the merits of the claims.  

Arthritis of the Knees

The veteran's original compensation claim in August 1997 
included what he described as bilateral knee problems, but 
did not involve arthritis of the knees at any time.  Thus, 
the current claim for arthritis of the knees is a new claim 
and is not limited by the finality that attached to the 
unappealed rating decision in March 1998 that denied service 
connection for a "bilateral knee condition."  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (a newly diagnosed 
disorder, even if medically related to a previously diagnosed 
disorder, is not the same claim for jurisdictional purposes 
when it has not been previously considered).  

Generally, service connection may be granted to a veteran for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Arthritis is considered a chronic disease for VA compensation 
purposes and service connection may be granted presumptively 
if the disease is present to a degree of 10 percent within 
the first year after termination of service, even though 
there is no evidence of arthritis during active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  The law also provides a 
presumption for the undocumented incurrence of injury or 
disease under conditions involving combat, 38 U.S.C.A. 
§ 1154(b) (West 2002), but the veteran does not contend that 
the claimed disabilities are related to combat service and 
this provision is not for application in this case.

Generally, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Lay persons without medical training are generally 
unqualified to provide a medical opinion on matters requiring 
medical knowledge, such as the cause of a particular 
disability.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd. 142 F.3d 1434 (Fed. Cir. 1998).  

As to element (1), medical evidence of current disability, 
the veteran has chronic knee pain with mild degenerative 
changes of both knees as confirmed on x-rays by VA on 
examination in April 2004.  In regard to element (2), service 
medical records show that the veteran was seen in November 
1973 for pain and tenderness in both legs.  Running was 
restricted and he was referred to a stress fracture clinic.  
Later in the month, he was placed on limited duty due to 
definite stress fractures of both tibia.  Other pertinent 
examination findings throughout service were essentially 
normal and do not include any reference to arthritis of the 
knees.  

As to element (3), however, medical evidence of a nexus 
between the running injuries in service and arthritis of the 
knees in 2004, a VA examiner in April 2004 opined after 
reviewing the veteran's records that the mild degenerative 
changes of both knees were likely normal for the veteran's 
age and the unset of such changes was unlikely in service.  
The examiner noted that the veteran had no complaints of knee 
pain on his separation history in June 1993 and the 
separation physical examination was normal for the knees.  

Thus, the evidence is consistent with the veteran's testimony 
concerning knee trouble with activities such as running in 
service, at least very early in his military career.  But as 
a layperson he is not competent to provide the necessary 
medical opinion linking recent arthritic or degenerative 
changes in his knees to such events in service.  See Routen, 
supra.  The veteran did not report any further knee problems 
during the remainder of his career and arthritis in the knees 
was not shown by x-rays in November 1997 when he was 
initially examined by VA for compensation purposes.  This 
was, of course, already several years beyond the 1-year 
presumptive period for service connection for diseases such 
as arthritis and tends to support the more recent medical 
opinion linking the mild degenerative changes in the knees to 
aging after service rather than events many years earlier in 
service.  In the absence of any contrary medical opinion, the 
medical evidence weighs against the claim and the appeal for 
service connection for arthritis of the knees must be denied.  



Claims Based on New and Material Evidence

The veteran's claims for service connection for hypertension, 
irritable bowel syndrome and obstructive sleep apnea (the 
later two disabilities claimed initially as symptoms due to 
undiagnosed illness) were denied by the RO in a March 1998 
rating decision.  The decision was unappealed and is final.  
38 U.S.C.A. § 7105 (West 2000).  A previously disallowed 
claim may be reopened, however, upon the submission of new 
and material evidence with respect to that claim.  See 
38 U.S.C.A. § 5108 (West 2002).  Consequently, the Board must 
first determine whether new and material evidence has been 
presented in these previously denied claims, regardless of 
whether the RO addressed the claims on the merits.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New evidence for purposes of reopening a previously denied VA 
compensation claim means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence must be neither cumulative nor redundant of evidence 
of record at the time of the prior final decision, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006) (applicable to claims to reopen 
that have been received since August 29, 2001).  The Board 
will accordingly summarize the evidence previously of record 
with respect to these claims, the unestablished facts needed 
to substantiate the claim, and the evidence added to the 
record since the March 1998 rating decision.  

Hypertension

The veteran claimed hypertension from 1986 on his original 
compensation claim in August 1997.  He said that all the 
claimed conditions had been treated in the service and that 
he had received no treatment since service.  The service 
medical records do not show any treatment for hypertension.  
The reported blood pressure readings on routine examinations 
during service, including the retirement examination in June 
1993 ranged from 120-128 systolic and from 78-85 diastolic 
with the exception of a 132/98 reading in August 1989.  
Repeated blood pressure readings on VA examination in 
November 1997 were predominately over 150 systolic and over 
90 diastolic.  The diagnosis was hypertension, untreated.  

The RO denied the claim for hypertension in March 1998 
because the disease was not shown in service, from review of 
the service medical records, or to a degree of 10 percent 
(diastolic readings predominantly 100 or more under the VA 
Schedule for Rating Disabilities) until more than one year 
after service.  He was so notified and invited to submit any 
evidence of treatment within the first year after service for 
hypertension (like arthritis, hypertension is a chronic 
disease and service connection may be established on a 
presumptive basis if hypertension is present to a degree of 
10 percent within the first year after termination of 
service, even though there is no evidence of the disease 
during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

In other words, under the Hickson formulation of the elements 
of a claim, the record established element (1), a current 
disability, but was missing elements (2) and (3), evidence of 
hypertension (or at least a pattern of elevated blood 
pressure reading in service) and a medical opinion that the 
hypertension diagnosed in November 1997 was related to 
service.  Evidence as to these missing elements, then, would 
be new and material to reopening the claim.  

The evidence added to the record since the unappealed RO 
decision in March 1998 with respect to hypertension consists 
of VA and service department (Ellsworth Air Force Base) 
outpatient clinic records showing that the veteran was 
treated for hypertension between 2000 and 2004, a diagnosis 
of hypertension, treated with medication, on the VA 
compensation examination in April 2004, and the veteran's 
testimony in September 2005.  The medical records confirm 
that the veteran has hypertension, Hickson element (1), but 
do not refer to any elevated blood pressure readings in 
service or relate the post-service diagnosis of hypertension 
to service.  Consequently, these reports are new but not 
material to reopen the claim because they do not relate to 
missing Hickson elements (2) and (3).  

The veteran testified in September 2005 that he had been 
taking medication for hypertension since the disease had been 
diagnosed on VA compensation examination about 5 years 
earlier.  This testimony goes to Hickson element (1) that was 
previously established.  The veteran also testified that on 
yearly physicals in the service when his blood pressure had 
been taken, he was asked if he felt alright and given an EKG.  
He testified that they kept taking his blood pressure until 
it dropped, and was then sent on his way.  The veteran said 
the corpsman or doctor never told him what his blood pressure 
reading was when the veteran was told to lie down, or offered 
any explanation concerning his blood pressure readings.  He 
was told he seemed to be okay and to come in if he ever felt 
faint.  

Evidence is generally presumed to be credible in determining 
whether it is new and material for purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, the veteran's reputation for truthfulness is not at 
issue in any way.  Lay testimony, however, generally will not 
satisfy the requirements for matters requiring medical 
knowledge, such as whether particular blood pressure readings 
in service were of medical significance or relating the onset 
of a subsequent diagnosis of hypertension to service.  
Routen, supra.  See, also, Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as a predicate to reopen a claim under 38 U.S.C.A. § 5108).  

Here, the veteran's recollections add little to the medical 
history he provided at the time of the November 1997 VA 
compensation examination.  The veteran reportedly said on the 
November 1997 examination that he had been told that his 
blood pressures were elevated in the service but he had not 
been treated or received any medical attention since service.  
Further, the testimony does not include any additional blood 
pressure readings in service, since the veteran was not 
informed as to specific readings that could be reviewed for a 
medical opinion.  Thus, the Board concludes that the 
veteran's testimony is not new and material as to Hickson 
elements (2) and (3), and does not raise a reasonable 
possibility of substantiating the claim when considered with 
the other evidence of record both before and after the March 
1998 RO decision.  Accordingly, the claim for hypertension is 
not reopened on the basis of new and material evidence and 
the appeal as to this issue must be denied.  


Irritable Bowel Syndrome and Obstructive Sleep Apnea

On his original compensation claim in August 1997, the 
veteran claimed disabilities from chronic diarrhea and 
fatigue due to his Gulf War service.  The service medical 
records did not disclose any pertinent complaints or 
abnormalities in regard to these claims.  On the medical 
history reports in service, including on the retirement 
examination in June 1993, the veteran consistently denied 
frequent indigestion, stomach or intestinal trouble, or 
frequent trouble sleeping,.  He was reported to be 71 inches 
tall and weighing 166 pounds upon enlistment in March 1973, 
as compared to 72 inches tall and 211 pounds at retirement 
when the veteran stated that he was in good health.  

When examined by VA for compensation purposes beginning in 
November 1997, the veteran said he had developed diarrhea and 
watery stools soon after his service in the Gulf War.  He 
also said that problems with fatigue started in the Gulf War 
and persisted on his return.  He veteran underwent medical 
tests.  The relevant diagnoses were that chronic diarrhea was 
secondary to irritable bowel syndrome and that fatigue with 
excessive sleepiness was secondary to obstructive sleep 
apnea.  The examining physician referred to a sleep apnea 
study that had been conducted in connection with the claim, 
and concluded that the veteran did not meet the criteria for 
chronic fatigue syndrome.  

The veteran's claims in regard to chronic diarrhea and 
fatigue were denied by the RO in March 1998 because neither 
disability, nor associated disability, was shown in service.  
The RO also considered the claims under the applicable 
legislation for Gulf War or undiagnosed illness, 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, but found these presumptive 
provisions inapplicable because the chronic diarrhea and 
fatigue in the veteran's case were each attributable to 
diagnosed disorders and were not medically unexplained.  

Under Hickson, the missing elements at the time of the March 
1998 rating decision were (2) and (3), evidence of disability 
during service and a medical link between the currently 
diagnosed disorders and service, either on the basis of 
direct medical opinion or on a presumptive basis.  To the 
extent that chronic diarrhea and fatigue were currently not 
due to undiagnosed illness, element (1) was also missing for 
purposes of determining in the current appeal whether new and 
material evidence has been received to reopen the claims.  

The evidence added to the record since the March 1998 rating 
decision includes medical evidence confirming the diagnosis 
of a history of diarrhea-type stools, thought to be secondary 
to irritable bowel syndrome on VA examination in April 2004.  
On a VA clinical outpatient visit in April 2005, the 
veteran's complaints included difficulty swallowing.  The 
review of symptoms was reported to be negative for other 
gastrointestinal complaints, including diarrhea.  At his 
hearing in September 2005, the veteran testified that he 
noticed while serving in Desert Shield/Desert Storm that he 
had watery stools soon after eating and it remained that way.  
He also testified that the sleep apnea diagnosed by VA was 
about the same as it had been in Desert Storm and Desert 
Shield when he was always tired.  

Since the evidence added to the record since the March 1998 
RO decision does not establish that the veteran has had 
chronic disability associated with either diarrhea or fatigue 
as a sign or symptom that is not associated with known 
diagnoses, Hickson element (1) is not satisfied with respect 
to claims for Gulf War illness on a presumptive basis.  The 
veteran has had diagnoses of obstructive sleep apnea and 
irritable bowel syndrome by history (although recent 
outpatient records do not confirm on-going diarrhea) that 
would meet Hickson element (1), apart from claims based on 
Gulf War illnesses, but no medical evidence has been added to 
the record since 1998 that would tend to establish that a 
chronic gastrointestinal disorder or sleep disorder was 
present during service or is related to service.  

The veteran's testimony as to symptoms in service is 
essentially cumulative or redundant of the medical history he 
gave in connection with the original compensation claim to 
the effect that he had experienced diarrhea or watery stools 
and fatigue or sleep problems at least since his Gulf War 
service.  In other words, it is not new and material.  In any 
event, as previously noted, lay testimony cannot serve as the 
basis to reopen a compensation claim where medical evidence 
is required.  Moray, supra.  Thus, the elements missing in 
the previous claims are not satisfied by new and material 
evidence that would offer a reasonable possibility of 
substantiating the claims.  The evidence is not evenly 
balanced, both pro and con, so as to permit application of 
the reasonable doubt or equipoise rule.  Accordingly, the 
claims to reopen for irritable bowel syndrome and obstructive 
sleep apnea cannot be granted.  


ORDER

Service connection for arthritis of the knees is denied.

New and material evidence has not been presented to reopen 
claims for service connection for irritable bowel syndrome 
(claimed as chronic diarrhea due to an undiagnosed illness), 
obstructive sleep apnea (claimed as fatigue due to an 
undiagnosed illness) and hypertension; the appeal as to these 
issues is denied.



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


